Citation Nr: 0212656	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  94-47 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).  

(The issue of entitlement to an increased rating for 
bronchitis, currently evaluated as 10 percent disabling, will 
be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought.  
In June 1999, the Board remanded the case back to the RO for 
additional development.  The requested development having 
been completed, the case has been returned to the Board for 
resolution.  

The Board is currently undertaking further development with 
respect to the issue of entitlement to an evaluation in 
excess of 10 percent for bronchitis, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving the required notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable resolution of the issues on 
appeal.  

2.  The veteran has been diagnosed with multiple sclerosis.  

3.  Competent medical evidence of a nexus or link between the 
veteran's multiple sclerosis and his active service is of 
record.  


CONCLUSION OF LAW

1.  Multiple sclerosis was incurred during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he manifested symptoms of multiple 
sclerosis (MS) during and shortly after his active service.  
Accordingly, the veteran asserts that service connection for 
MS is warranted.  In such cases, the VA has a duty to assist 
the veteran in developing facts which are pertinent to the 
claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue of entitlement to service connection for 
MS.  The Board finds that although the RO did not have the 
benefit of the explicit provisions of the VCAA when the case 
was first adjudicated, the veteran has nevertheless been 
provided with adequate notice of the evidence needed to 
substantiate his claim for entitlement to service connection.  
The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case and supplemental 
statements of the case, in correspondence to the veteran 
dated in May 1996, July 2002, and August 2002, and in the 
Board's June 1999 Remand have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  Accordingly, the Board 
finds that the VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed, particularly in light of the conclusions 
reached here.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issues addressed here, the Board concludes 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issue of entitlement to service connection for MS has 
been identified and obtained to the extent practicable.  The 
evidence of record includes the veteran's service medical 
records, post-service clinical treatment records, VA rating 
examination reports, and personal statements made by the 
veteran in support of his claim.  In addition, the veteran 
declined the opportunity to present testimony at a personal 
hearing before either a Hearing Officer or before a member of 
the Board.  

The VA rating examiner who conducted the medical examinations 
in conjunction with the veteran's claim for service 
connection for MS indicated that he had reviewed relevant 
medical records, and had considered such evidence in 
assessing the veteran's MS, and in determining whether or not 
such disease had been incurred in service.  In light of the 
conclusions reached by the examining physician in connection 
with the claim at issue here, the Board concludes that 
scheduling the veteran for an additional rating examination 
would result in unnecessary delay, and would not add anything 
of substance to the evidentiary record.  The Board is unaware 
of any additional relevant evidence which is available in 
connection with this claim, and concludes that all reasonable 
efforts have been made by the VA to obtain the evidence 
necessary to substantiate the veteran's claim for service 
connection for MS.  Accordingly, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disorder must still be shown by a medical 
diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred during the veteran's active service, or 
otherwise be due to a service-connected disability.  In 
addition, with respect to MS, service connection may be 
established if it can be shown that the disease was 
manifested to a degree of 10 percent or more within seven 
years following discharge from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2001).  

The veteran maintains that he experienced episodic dizziness, 
incoordination, inability to perform certain tasks, and 
related symptoms during and immediately after his active 
service.  He has asserted that at the time, he did not 
consider such symptoms to be of such significance as to 
warrant reporting to medical professionals or to warrant 
seeking medical treatment or evaluation.  The veteran 
essentially contends that such symptoms were early indicators 
of the onset of MS.  

A review of the veteran's service medical records fails to 
disclose complaints related to symptoms of MS..  During his 
active service, the veteran was seen for complaints related 
to back and foot pain, throat infection, and vision problems 
characterized as myopia and esophoria.  The problems the 
veteran maintains he experienced during service including 
intermittent or episodic loss of balance and other 
symptomatology are not reflected in the service medical 
records.  

A review of the post-service private clinical and VA 
treatment records discloses that the veteran was first 
actually diagnosed with MS in 1994.  An April 1994 VA 
clinical treatment record contains the treating physician's 
statement that the veteran had MS and resultant psychiatric 
difficulties that might have begun "about within seven years 
of his discharge from the military."  Clinical treatment 
records dating from approximately 1979 through 1988 disclose 
that the veteran was seen for a variety of physical and 
psychiatric complaints including gastro-intestinal problems, 
unspecified pain in the lower extremities, and problems with 
his feet.  Clinical treatment records dated in July 1980 show 
that the veteran was seen for complaints of experiencing 
vertigo and dizziness.  At that time, he was thought to have 
Menniere's Disease, although such diagnosis was not regarded 
as definite.  No formal diagnosis was rendered.  The veteran 
was again seen in early November 1988 for numbness and 
weakness in his lower extremities of two weeks' duration.  At 
that time, the veteran was assessed as having some sort of 
progressive peripheral sensory neuropathy, and the 
possibility of Guillain - Barre syndrome was noted.  The 
veteran's symptoms were finally attributed to Hexane exposure 
until 1994 when he was finally diagnosed with MS.  The 
remaining clinical treatment records show that the veteran's 
MS became progressively severe over time, as might be 
expected over the normal course of that disease.  

Pursuant to the Board's June 1999 Remand, the veteran was 
afforded a VA rating examination in November 1999 to 
determine the etiology of his MS.  The examiner indicated 
that he had previously treated the veteran and had thoroughly 
reviewed the relevant medical evidence contained in the 
claims file prior to rendering his opinion.  The veteran 
reported to the examiner that he felt that he manifested 
symptoms of MS during and after his active service.  
According to the veteran, while on active duty, he 
experienced intermittent periods of incoordination such that 
his ability to run for miles at a time would become impaired 
on occasion.  Following his discharge from service, the 
veteran indicated that he experienced unexplained pains in 
his lower extremities as well as his hands, in addition to 
numbness in his feet.  The examiner offered that based upon 
his review of the relevant medical evidence contained in the 
claims file, the veteran's symptomatology which could be 
definitely attributed to MS was first documented in 1988.  
Prior to that time, the examiner stated that he could not 
find documented evidence of symptomatology which could be 
definitely linked to MS.  The veteran was noted to have been 
first officially diagnosed with MS in 1994.  The examiner 
went on to describe the veteran's current symptomatology, and 
noted that the veteran required the use of a wheelchair for 
ambulation.  The examiner further offered that the nature of 
MS was unknown to the medical community, and he therefore was 
unable to identify the cause of that disease.  He did state, 
however, that because the veteran was wheelchair bound, his 
MS was of moderate severity.  The examiner then opined that 
there was definite documentation of MS symptomatology as far 
back as 1988, some six years prior to the definitive 
diagnosis in 1994.  He then stated that "It is still my 
opinion that his multiple sclerosis can, by his history, be 
dated as far back as within seven years of his discharge from 
service."  The examiner explained that the veteran's 
reported difficulties with imbalance, incoordination, and 
walking difficulties were not uncommon symptoms for MS, which 
"would become more fulminant many, many years later."  
Accordingly, the examiner offered his opinion that based on 
the history as provided by the veteran, it was at least as 
likely as not that the onset of MS began within at least 
seven years from the veteran's discharge from service in 
1968.  

The Board has evaluated the foregoing, and concludes that the 
evidence is at least in equipoise, and that after weighing 
reasonable doubt in the veteran's favor, the evidence 
supports a grant of service connection for MS.  The Board 
recognizes that there is no documented evidence of 
symptomatology which has definitely been attributed to MS 
prior to 1988.  Even so, the veteran has indicated that his 
symptoms were such that they were not deemed to have 
warranted reporting to his treating physicians at that time, 
particularly in light of more pressing physical and 
psychiatric problems which were ongoing following service.  

Moreover, and of greatest significance, the VA medical 
examiner offered his opinion that the veteran's reported 
symptomatology was consistent with the progressive nature of 
MS.  In that regard, the Board observes that the VA examiner 
stated that it was recognized that symptoms as the veteran 
reported which began as very mild pathology initially would 
become noticeable and severe "many, many years later."  
Further, while the examiner conceded that the available 
medical evidence did not document symptoms which were 
definitely attributable to the onset of MS prior to 1988, the 
Board notes that the history the veteran provided was 
consistent with very early symptoms of MS, according to the 
examiner.  The veteran's self-reported medical history in 
this case was apparently deemed to be credible to warrant a 
finding that it was at least as likely as not that MS was 
manifested within seven years of the veteran's discharge from 
service.  The Board would also note here that there is no 
medical opinion of record which would contraindicate the 
findings offered by the VA rating examiner.  Therefore, based 
on the foregoing, the Board concludes that the evidence is at 
least in equipoise, and after resolving reasonable doubt in 
the veteran's favor, service connection is warranted for MS.  
The veteran's appeal with respect to that issue is granted.  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, service connection for 
multiple sclerosis is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

